Case 2:20-cv-04212-CBM-JPR Document 71 Filed 08/23/21 Page 1 of 1 Page ID #:218



  1
  2
  3
  4
  5
  6
  7
  8                            UNITED STATES DISTRICT COURT
  9                           CENTRAL DISTRICT OF CALIFORNIA
 10
 11        Nancy Swank,                            Case No.: CV 20-4212-CBM-JPR(x)
 12              Plaintiff,                        JUDGMENT
           v.
 13
           Alejandro Mayorkas,1 Secretary of the                 JS-6
 14        Department of Homeland Security,
 15              Defendant.
 16
 17
 18             Consistent with the Order re: Defendant’s Motion for Summary Judgment,
 19    or in the Alternative, For Summary Adjudication of Issues, judgment is entered in
 20    favor of Defendant Alejandro Mayorkas, Secretary of the Department of
 21    Homeland Security, and against Plaintiff Nancy Swank on Plaintiff’s sex
 22    discrimination claim under Title VII of the Civil Rights Act of 1964.
 23
 24    DATED: August 23, 2021.
                                              CONSUELO B. MARSHALL
 25                                           UNITED STATES DISTRICT JUDGE
 26
 27
       1
        Secretary Alejandro Mayorkas was substituted in place of former defendant
 28    Chad Wolf pursuant to Fed. R. Civ. P. 25(d).
                                                   1
